DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 07/30/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objection
Claim 22 is objected to because of the following informalities:  lines 2-4 informalities “a telescoping portion configured to be extended to raise the sling and the neonate above the bassinette platform and collapsed lower the sling and the neonate onto the bassinette platform” needs to be corrected.  A suggested correction is --a telescoping portion configured to be extended to raise the sling and the neonate above the bassinette platform and collapsed to lower the sling and the neonate onto the bassinette platform--. Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  lines 2-4 informalities “a telescoping portion configured to be extended to raise the sling and the neonate above the bassinette platform and collapsed lower the sling and the neonate onto the bassinette platform” needs to be corrected.  A suggested correction is -- a telescoping portion configured to be extended to raise the sling and the neonate above the bassinette platform and collapsed to lower the sling and the neonate onto the bassinette platform--. Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  lines 1-3 “wherein the frame structure is connected to a top surface of the bassinette platform and comprises at least one vertical support member extending upward from the bassinette platform” needs to be corrected to cure clarity issues with respect to which of the preceding structures (i.e. “top wherein the frame structure comprises at least one vertical support member extending upward from the bassinette platform – or -- wherein the frame structure is connected to a top surface of the bassinette platform [[and]] with the frame structure [[comprises]] comprising at least one vertical support member extending upward from the bassinette platform--. Appropriate correction is required. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 24 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 24 recites “wherein the at least the portion of the bassinette platform is configured to be raised with respect to the sling and the neonate such that the sling is no longer suspended and the sling and the neonate are supported atop the bassinette platform” in light of claim 1 lines 4-7 “a frame structure connected to the bassinette platform and comprising at least one support member extending upward from the bassinette platform and a top support member configured to attach to an outer edge of a sling so as to suspend the sling from the top support member above the bassinette platform” (emphasis added). More specifically, if “the sling frame structure … comprises at least one support member extending upward from the bassinette platform to which the frame structure is connected to” then,  raising the bassinette platform as in claim 24 would also raise the sling frame support member extending upward from the bassinette at least the raised portion of the bassinette platform— similar to claim 1 lines 15-16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 12-14 and 21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wilden; Anja et al. (Pub. No.: US 20160270993 A1, hereinafter referred to as “Wilden”).
As per independent Claim 1, Wilden discloses a neonatal care system (Wilden in at least abstract, fig. 1-4, [0002], [0009-0014], [0016-0028], [0030-0033], [0047-0053], [0055-0060], [0062-0063] for example discloses relevant subject-matter. More specifically, Wilden in at least abstract, fig. 1, 3, 4, [0010], [0062] for example discloses a neonatal care system/thermotherapy device 10. See at least [0062] “a thermotherapy device 10 for newborn and premature infants, wherein the thermotherapy device 10 has a bed substructure 30 and an incubator chamber 20, wherein a supporting aid 50 is provided in the incubator chamber 20 and wherein the supporting aid 50 is a flexible cloth, which is fastened to a holding structure 60”) comprising: 
a base (Wilden in at least fig. 1, 3, 4, [0047], [0062] for example discloses a base/bed substructure 30);
a bassinette platform supported on the base (Here, the claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct arrangements, associations, linkages, operations, and results i.e., through one or more intermediate parts or components.  Thus, a broad yet reasonable interpretation of the limitation “a bassinette platform supported on the base” would also include the interpretation “a bassinette platform is indirectly supported on the base”. 
Wilden in at least fig. 1, 3, 4, [0011], [0047] for example discloses a bassinette platform/reclining surface 40 supported on the base/bed substructure 30. See at least [0011] “The bed substructure represents the part of the thermotherapy device on which the incubator [0047] “The thermotherapy device 10 … has a bed substructure 30 and an incubator cover comprising walls on the bed substructure 30 forming an incubator chamber 20…The incubator chamber 20 is defined by a reclining surface 40, a ceiling 41 and side walls 21.”);
a frame structure connected to the bassinette platform and comprising at least one support member extending upward from the bassinette platform and a top support member configured to attach to an outer edge of a sling so as to suspend the sling from the top support member above the bassinette platform (Here, the claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct arrangements, associations, linkages, operations, and results i.e., through one or more intermediate parts or components. Thus, a broad yet reasonable interpretation of the limitation “a frame structure connected to the bassinette platform and comprising at least one support member extending upward from the bassinette platform and a top support member configured to attach to an outer edge of a sling so as to suspend the sling from the top support member above the bassinette platform” would also include the interpretation “a frame structure at least indirectly connected to the bassinette 
Wilden in at least fig. 1-4, [0011], [0048], [0055], [0062] for example discloses a frame structure/holding structure 60 at least indirectly connected to the bassinette platform 40 and comprising at least one support member/holding arm 61 at least indirectly extending upward from the bassinette platform 40 and a top support member 63 configured to at least indirectly attach to an outer edge of a sling 50 so as to suspend the sling from the top support member above the bassinette platform as in fig. 3a. See at least [0048] “The thermotherapy device 10 has, furthermore, a holding structure 60 and a supporting aid 50 fastened to the holding structure 60… the holding structure 60 has two mounting boxes 62, in which a pair of holding arms 61 each is arranged. The supporting aid 50 is fastened to the holding arms 61. The holding arms 61 have fastening points 63 for this at their ends 611.”; [0055]” the supporting aid 50 is stretched by the holding structure 60 and that the extent to which the supporting aid 50 is stretched can be set by means of the holding structure 60. Thus, the holding arms 61 is extended to the greatest extent possible and the fastening points 63 are located in the highest position possible in FIG. 3a. All fastening points 63 of the holding arms 61 are positioned at the same height. The supporting aid 50 functions as a hammock, in which the infant B is lying” );

Wilden in at least fig. 1, 3, 4, [0030], [0055] for example discloses the sling  50 is configured to support a neonate B as in see in fig. 1, 3a, 3b. See at least [0030] “the supporting aid has the form of a hammock, which is integrated in the thermotherapy device”; [0055] “The supporting aid 50 functions as a hammock, in which the infant B is lying.”);
a heater configured to heat an environment surrounding the neonate supported in the sling (Wilden in at least fig. 1, 3, 4, [0011], [0028] for example discloses a heater configured to heat an environment surrounding the neonate B supported in the sling 50. See at least [0011] “The entire technique or a part of the technique, which is necessary for the operation of the thermotherapy device, may be arranged in the bed substructure. For example, a heater, devices for controlling the air humidity and devices for controlling the ambient atmosphere, which prevails in the incubator chamber, may be arranged in the bed substructure. It is also conceivable that devices for weighing or for X-raying the infant located in the incubator chamber are present in the bed substructure. The incubator chamber is defined in this connection as the space in which the newborn and premature infant to be cared for is located. The incubator chamber is typically defined by a reclining surface, on which the newborn and premature infant can lie, as well as by at least partly transparent side walls and a typically transparent ceiling”; [0028] “supporting aid has a heater… a flat heater is integrated in the cloth-like supporting aid… the heater may be designed as a heating ceiling. … the supporting 
wherein the at least one support member includes at least one vertical support member that is configured to collapse and lower the sling and the neonate onto the bassinette platform to enable performance of medical care on the neonate, or wherein at least a portion of the bassinette platform is configured to be raised with respect to the sling and the neonate such that the sling is no longer suspended and the sling and the neonate are supported atop the at least the raised portion of the bassinette platform to enable performance of medical care on the neonate (Here, the “or” encompassing limitation is being broadly yet reasonably interpreted as requiring one of the enumerated elements in the list but necessarily both i.e. [a] “wherein the at least one support member includes at least one vertical support member that is configured to collapse and lower the sling and the neonate onto the bassinette platform to enable performance of medical care on the neonate” or [b] “wherein at least a portion of the bassinette platform is configured to be raised with respect to the sling and the neonate such that the sling is no longer suspended and the sling and the neonate are supported atop the at least the raised portion of the bassinette platform to enable performance of medical care on the neonate”. Also, please note that limitation “to enable performance of medical care on the neonate” is being interpreted as an intended use/result oriented limitation and thus, prior art structures and arrangements capable of performing the recited function would read on the limitation as explicitly, positively and specifically recited by the Applicants. Additionally, the term “vertical support” is being interpreted as qualifying the structure/term “member”. Thus, the term “vertical support member” is being interpreted as structure/member that renders “vertical support” i.e. support in 
Wilden in at least fig. 1, 3, 4, [0022], [0030], [0057] for example discloses wherein the at least one support member includes at least one vertical support member/one of the holding arms 61 is configured to collapse and lower the sling 50 and the neonate B onto the bassinette platform 40 to enable performance of medical care on the neonate B as shown in fig. 3C. See at least [0022] “the supporting aid is preferably located flat, spread out on the supporting aid in the incubator chamber, for example, on the mattress. The infant lying in the supporting aid can be laid down gently on the reclining surface in this manner.”; [0030] “the supporting aid has the form of a hammock, which is integrated in the thermotherapy device… the fastening points, which are formed at the ends of the holding arms and which are vertically adjustable independently from one another… The supporting aid can thus also enclose the infant with varying tightness or adapt to the size of the infant's body due to this vertical adjustment. By fully retracting the holding arms in the mounting boxes of the holding structure, the infant can be placed gently on the reclining surface arranged under the supporting aid, for example, a mattress.”; [0057] “the supporting aid 50 is tensioned nearly completely. The holding arms 61 are retracted, as is shown in FIG. 2b, into the mounting boxes 62 to the extent that only the fastening points 63 protrude from the mounting boxes 62. The infant is lying on the supporting aid 50 as on a mattress.”).

As per dependent Claim 2, Wilden further discloses neonatal care system further comprising a hood above the bassinette platform and configured to encapsulate a microenvironment around the neonate (Wilden in at least fig. 3-4, [0011], [0047] for example 
wherein the frame structure and sling are inside the hood such that the neonate supported in the sling is maintained within the microenvironment (Wilden in at least fig. 3-4, [0010], [0012], [0055-0057], [0062] for example discloses wherein the frame structure 60 and sling 50 are inside the hood 41 such that the neonate B supported in the sling is maintained within the microenvironment as seen in fig. 3A, 3B, or 3C.).
As per dependent Claim 3, Wilden further discloses  neonatal care system wherein the frame structure is removably connected to the bassinette platform such that the frame structure can be alternately connected to and removed from the bassinette platform (Wilden in at least [0023-0025], for example discloses wherein the frame structure/ holding structure 60 is removably connected (i.e. “can be pulled out of the thermotherapy device”) to the bassinette platform 40 such that the frame structure 60 can be alternately connected to and removed from the bassinette platform. See at least [0023] “the holding structure has two mounting boxes”; [0024] “the mounting boxes can be pulled out of the thermotherapy device. The entire holding structure can be pulled out of the thermotherapy device in this manner. The supporting aid is thus also pulled out of the thermotherapy device, especially from the incubator chamber, with the holding structure… It is also conceivable that one mounting box or all of the mounting boxes has/have grips, by means of which the mounting boxes and therefore the holding structure can be pulled out of the incubator chamber or the thermotherapy device”; [0025] “The holding structure can thus be pulled out of and pushed into the thermotherapy device rapidly 
As per dependent Claim 7, Wilden further discloses neonatal care system wherein the frame structure is adjustable in order to adjust a tilt angle of the sling (Wilden in fig. 3b, [0019], [0030], [0041], [0056] for example discloses the frame structure/holding structure 60 is adjustable in order to adjust a tilt angle of the sling 50 as seen in fig. 3b).
As per dependent Claim 12, Wilden further discloses neonatal care system wherein the sling is removable from the frame structure and replaceable on the frame structure (Wilden in at least fig. 3d, [0018], [0048], [0058] for example discloses wherein the sling 50 is removable from the frame structure/holding structure 60 and replaceable on the frame structure i.e. “fastened reversibly”.).
As per dependent Claim 13, Wilden further discloses neonatal care system wherein the frame structure comprises sling attachment means for attaching to the sling (Wilden in at least fig. 1, [0018], [0048], [0052] for example discloses wherein the frame structure/holding structure 60 comprises sling attachment means/ fastening points 63 for attaching to the sling 50.).
As per dependent Claim 14, Wilden further discloses neonatal care system wherein the sling comprises frame attachment means for attaching to the frame structure (Wilden in at least fig. 1, 3-4, [0018], [0024], [0052] for example discloses the sling 50 comprises frame attachment means for attaching to the frame structure/holding structure 60. Here, prior art 
As per dependent Claim 21, Wilden further discloses neonatal care system wherein the frame structure includes the vertical support member that is configured to collapse and lower the sling and the neonate onto the bassinette platform (Here, the term “vertical support” is being interpreted as qualifying the structure/term “member”. Thus, the term “vertical support member” is being interpreted as structure/member that renders “vertical support” i.e. support in upward/vertical direction for example member/structure that supports swing in the direction vertical/upwards from the platform. Wilden in at least fig. 1, 3, 4, [0022], [0030], [0057] for example discloses  wherein the frame structure/holding structure 60  includes the vertical support member/one of the holding arms 61  that is configured to collapse and lower the sling and the neonate onto the bassinette platform 40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilden.
As per dependent Claim 4, Wilden discloses the neonatal care system of claim 3 (see Claim 3 analysis above),

However, Wilden’s disclosure makes obvious wherein the frame structure further comprises clip-like securing structures that secures the frame structure to the bassinette platform (Please note in the absence of any explicit and specific definition of the term “clip” in the instant application specification, here, the term “clip” is being interpreted as “devices for gripping or holding things together.” (clip. (n.d.) American Heritage® Dictionary of the English Language, Fifth Edition. (2011). Retrieved September 28 2020 from https://www.thefreedictionary.com/clip).  Further, examiner notes that the instant application specification is silent as to the criticality of the recited “clip” as a securing structure (see at least instant application specification para. [0024] “support members 43 may have clips, locking members, or other connectors that removably attach at connection points, or connection elements, on the bassinet platform 20.” and para. [0029] “Various attachment means may fixedly secure the frame structure 41 to the platform 20. In certain embodiments, the frame 41 and/or the bassinet platform 20 may comprise corresponding elements configured to mateably connect, such as clips, pins, and holes, hooks, locks, or other fasteners that secure the frame 41 to the bassinet platform 20. Still other friction-fit attachment means may connect the frame structure 41 and the bassinette platform 20”.
Wilden in at least [0011] discloses an embodiment  wherein the reclining surface is part of the bed substructure and in [0023] discloses  the holding structure has two mounting boxes  and in fig. 1, 3, [0025] discloses  mounting boxes are guided telescopically in the bed substructure and the holding structure can thus be pulled out of as in fig. 1 and pushed into the thermotherapy device as in fig. 3 rapidly and in a simple manner and that the holding structure has a sliding mechanism, so that the mounting boxes can only be moved synchronously [0011] “The bed substructure represents the part of the thermotherapy device on which the incubator chamber is mounted….The incubator chamber is defined in this connection as the space in which the newborn and premature infant to be cared for is located…It is also conceivable that the reclining [0023] “the holding structure has two mounting boxes”; [0025] “mounting boxes are guided telescopically in the bed substructure. The holding structure can thus be pulled out of and pushed into the thermotherapy device rapidly and in a simple manner… the holding structure has a sliding mechanism, so that the mounting boxes can only be moved synchronously”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the securing structures that secures the frame structure to the bassinette platform as disclosed in Wilden to be clip-like in nature and function as also made obvious by Wilden. A person of ordinary skill would have been motivated to do so as a matter of simple substitution of functional equivalents, with a reasonable expectation of success, for the advantage of operationally coupling the frame structure/holding structure to the bassinette platform/ reclining surface of the thermotherapy device in order to structurally and operationally attach and link the frame structure/holding structure to the bassinette platform/ reclining surface of the thermotherapy device in order that the holding structure can be pulled out of and pushed into the thermotherapy device rapidly and in a simple synchronous manner while the frame structure and the bassinette platform still remain coupled/connected and operationally locked together in a cooperative relationship without complete decoupling of the frame structure from the bassinette platform (Wilden, [0025]).

As per dependent Claim 15, Wilden discloses the neonatal care system of claim 12 (see Claim 12 analysis above),

However, Wilden disclosure makes obvious wherein the sling is disposable and configured for use with only a single neonate (Wilden in at least [0018], [0062] for example discloses the sling/supporting aid is fastened reversibly at the fastening points and this facilitates the replacement of the supporting aid which suggests that the sling is disposable as needed and could be configured for use with only a single neonate if desired).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sling as taught by Wilden, to be disposable, as made obvious by Wilden. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of facilitating decontamination of the thermotherapy device between patients, ensuring any potential communicable/infectious diseases are not transmitted between neonate patients, and ensuring a sterile thermotherapy environment is maintained for each patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sling as taught by Wilden, to be for use with only a single neonate, as made obvious by Wilden. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of ensuring any potential communicable/infectious diseases are not transmitted between neonate patients, and a sterile thermotherapy environment is maintained for each patient.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wilden in view of Gysens; Lucien et al.  (Pub. No.: US 6464715 B1, hereinafter referred to as “Gysens”).
As per dependent Claim 8, Wilden discloses the neonatal care system of claim 1(see Claim 1 analysis above),
Wilden does not explicitly disclose the phototherapy device features.
In an analogous neonatal care system field of endeavor, however, Gysens discloses a neonatal care system  (Gysens in at least abstract, fig. 1, fig. 3-6, col. 2 lines 34-55, col. 4 lines 29-33, col. 5 lines 33-36 for example discloses relevant subject-matter. More specifically, Gysens in at least fig. 1, col. 2 lines 43-49, col. 5 lines 33-36 for example discloses a neonatal care system 1.) comprising: 
a phototherapy device on the bassinette platform under the sling (Gysens in at least fig. 1, col. 4 lines 29-33, col. 5 lines 33-36  for example discloses phototherapy device/light box 10 on the bassinette platform (see fig. 1) under the sling/hammock 6), and 
wherein the sling is comprised of a material that permits delivery of phototherapy to the neonate through the sling (See at least Gysens col. 4 lines 29-33 for example discloses wherein the sling/hammock is comprised of a mesh material that permits delivery of phototherapy to the neonate through the sling.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the neonatal care system as taught by Wilden, by further including a phototherapy device on the bassinette platform under the sling, as taught by Gysens. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of photo-therapeutically treating premature and newborn infants suffering from diseases that can be treated by phototherapy such as serious icterus, even when the neonate is in a closed environment such as an incubator or closed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sling material as taught by Wilden, so that the sling permits delivery of phototherapy to the neonate through the sling, as taught by Gysens. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of   permitting light emitted by the light box through the sling material in order to deliver phototherapy to the neonate suspended in the sling above the light box (Gysens col. 4 lines 29-33)
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wilden in view of Shakas Pauline (Pub. No.: WO8503209, hereinafter referred to as “Shakas”).
As per dependent Claim 9, Wilden discloses the neonatal care system of claim 1(see Claim 1 analysis above).
Wilden does not explicitly disclose the netting material feature.
In an analogous neonatal care system field of endeavor, however, Shakas discloses a neonatal care system (Shakas in at least fig. 1-3, abstract, page 1 lines 1-18, page 4 lines 12-25, page 5, page 6 lines 1-14, , page 8-9, page 10 lines 1-13 , page 17 lines 22-27, page 18-19 for example discloses relevant subject-matter. More specifically, Shakas in fig. 1, page 8 lines 13-18 for example discloses neonatal care system as shown in fig. 1-2), 
wherein the sling is comprised of a pressure-diffusing netting material (Shakas in at least fig. 1-3, page 5 lines 21-25, page 9 lines 3-14 for example discloses the sling/hammock 22 is comprised of a non-stretchable netting material. Since, Shakas netting material is disclosed as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sling material as taught by Wilden, by further including a netting material, as taught by Shakas. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of deriving a hybrid sling that has flexible fabric material forming the hammock sling that includes inner surface that will give and deform somewhat to receive an infant, as well as in response to the infant's movement, permitting the infant to be held in a reasonably snug fashion while also resisting gradual relaxation of the sheet component to deepen and deform the desired hammock shape while the outer surface of nonstretchable netting to assist in firmly holding and supporting the infant. (Shakas, page 5 lines 21-25, page 9 lines 3-14).

As per dependent Claim 10, the combination of Wilden and Shakas as a whole further discloses neonatal care system wherein the sling is further comprised of a sheet top layer on top of the pressure-diffusing netting material (Shakas in at least fig. 1-3, page 5 lines 21-25, page 9 lines 3-14 for example discloses wherein the sling/hammock 22 is further comprised of a sheet top layer/pile material on top of the pressure-diffusing netting material.).

As per dependent Claim 11, the combination of Wilden and Shakas as a whole further discloses neonatal care system wherein the sheet top layer of the sling has sufficient slack such that a weight of the neonate is supported by the pressure-diffusing netting material and not the 
Contingently Allowable Subject-Matter
As per dependent Claim 24,  dependent Claim 24 would be contingently allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims in addition to overcoming any other issues enumerated above.
As per dependent claims 22-25, dependent claims 22-25 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
The following is a statement of reasons for the indication of allowable subject matter: 
As per dependent claims 22-25, none of the prior art discloses subject-matter of the dependent claims 22-25 in combination with all the other limitations, features, combination and arrangement of features of the respective base claim and any respective intervening claims.
Prior art US 20160270993 A1 to Wilden; Anja  discloses a thermotherapy device (10), for new-born and premature babies, having a bed substructure (30) and an incubator chamber (20) with a positioning aid (50) in the incubator chamber (20). The positioning aid (50) is a flexible sheet fixed to a holding structure (60). The positioning aid (50) can be stretched out by 
Prior art US 6464715 B1 to Gysens; Lucien et al.  discloses  a phototherapy device for treating new-born patients, comprising a light box with at least one light source arranged in the box for illuminating the patient and a support for the patient to be placed upon which is at least partially transparent or tinted as to allow the light from the light box to expose the patient from below with respect to its direction of gravity, making it possible to expose areas having a high bilirubin concentration which tend to follow the direction of gravity.
Prior art WO8503209 to Shakas Pauline discloses an infant hospital bed unit  that includes heart beat-simulating sonic device attached to hammock sheet suspended from frame received in hospital cot base. More specifically, Shakas discloses a fabric hammock (22) that is attached to a frame (20) which is itself fitted within a hospital bassinet. The hammock is suspended to maintain an arcuate shape, being reasonably taut. The hammock has a pile inner surface and side portions foldable portions foldable over its centre portion. The hammock has flexible margins to conform and deform to a variety of supported shapes. A sonic device can be provided for generating audible sounds and mechanical vibrational impulses simulating a heart-beat. 
However, discloses 
Additionally, as per dependent claims 22-23, dependent claim 22-23 would be contingently allowable based on their direct/indirect dependency on corresponding contingently allowable base claim.
Response to Amendment
 According to the Amendment, filed 07/30/2021, the status of the claims is as follows:
Claims 1 are currently amended; 
Claims 2-4, 7-15 are as originally filed;
Claims 21-25 are new; and
Claims 5-6 and 16-20 are cancelled.
By the current amendment, as a result, claims 1-4, 7-15, 21-25 are now pending in this application and are being examined on the merits as being drawn to elected invention/species.
Response to Arguments
Issues Raised and Arguments to Rejections/Objections Not Based On Prior Art presented on Pages 5-6 of Applicant’s Amendment dated  07/30/2021
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  06/10/2021: [1]  The 35 U.S.C. 112(b), rejections to claims as raised in Office Action dated  06/10/2021 paras. [3-7] are withdrawn in view of the amendment, filed 07/30/2021.

Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 6-8 of Applicant’s Amendment dated  07/30/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of the Amended Independent Claim 1[A]none of the cited references disclose a frame structure connected to the bassinet platform and comprising at least one 

[B] Wilden does not disclose a vertical support member as claimed

[C] Wilden also does not disclose a system where at least a portion of the bassinette platform is configured to be raised with respect to the sling, as recited in claim 1.

[D] For at least these reasons, independent claim 1 patentably distinguishes over the Wilden reference. 


Applicant’s arguments 32 [A-D] above with respect to the above claim limitations in amended independent Claim 1 have been considered but are not persuasive for the following reasons. 
With respect to Applicant’s arguments 32 [A] above, Wilden discloses a frame structure connected to the bassinet platform and comprising at least one support member extending upward from the bassinette platform. First, this claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct arrangements, associations, linkages, operations, and results i.e., through one or more intermediate parts or components. Thus, a broad yet reasonable interpretation of the limitation “a frame structure connected to the bassinette platform and comprising at least one support member extending upward from the bassinette platform and a top support member configured to attach to an outer edge of a sling so as to suspend the sling from the top support member above the bassinette platform” would also include the interpretation “a frame structure at least indirectly connected to the bassinette platform and comprising at least one support member at least indirectly extending upward from the bassinette platform and a top support member configured to at least indirectly attach to an outer edge of a sling so as to suspend the sling from the top support member above the 
[0048] “The thermotherapy device 10 has, furthermore, a holding structure 60 and a supporting aid 50 fastened to the holding structure 60… the holding structure 60 has two mounting boxes 62, in which a pair of holding arms 61 each is arranged. The supporting aid 50 is fastened to the holding arms 61. The holding arms 61 have fastening points 63 for this at their ends 611.”
 
[0055]” the supporting aid 50 is stretched by the holding structure 60 and that the extent to which the supporting aid 50 is stretched can be set by means of the holding structure 60. Thus, the holding arms 61 is extended to the greatest extent possible and the fastening points 63 are located in the highest position possible in FIG. 3a. All fastening points 63 of the holding arms 61 are positioned at the same height. The supporting aid 50 functions as a hammock, in which the infant B is lying”.

With respect to Applicant’s arguments 32 [B], the term “vertical support” is being interpreted as qualifying the structure/term “member”. Thus, the term “vertical support member” is being interpreted as structure/member that renders “vertical support” i.e. support in upward/vertical direction for example member/structure that supports swing in the direction 
With respect to Applicant’s arguments 32 [C] above that applied art does not disclose a system where at least a portion of the bassinette platform is configured to be raised with respect to the sling, Examiner notes that this limitation is not positively recited and is being interpreted as an optional limitation due to the recitation of the “or” term. Here, the “or” encompassing limitation is being broadly yet reasonably interpreted as requiring one of the enumerated elements in the list but necessarily both i.e. [a] “wherein the at least one support member includes at least one vertical support member that is configured to collapse and lower the sling and the neonate onto the bassinette platform to enable performance of medical care on the neonate” or [b] “wherein at least a portion of the bassinette platform is configured to be raised with respect to the sling and the neonate such that the sling is no longer suspended and the sling and the neonate are supported atop the at least the raised portion of the bassinette platform to enable performance of medical care on the neonate”. In this case the limitation was interpreted as positively reciting option [a] “wherein the at least one support member includes at least one vertical support member that is configured to collapse and lower the sling and the neonate onto the bassinette platform to enable performance of medical care on the neonate”. 
With respect to Applicant’s arguments 32 [D], for the foregoing reasons, claim 1 was not allowable at this time. Also, cross-reference, detailed claim 1 interpretation, claim limitation mapping to prior art disclosed features and method steps and detailed explanations above.
Issues Raised and Arguments to Rejections Based On Prior Art presented on Page 7 of Applicant’s Amendment dated  07/30/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102 Rejection of the Dependent Claim 3[A] Claim 3 is not anticipated by Wilden for at least the reason that the reference does not teach a system wherein the frame structure is removably connected to the bassinette platform such that the frame structure can be alternately connected to and removed from the bassinette platform because as discussed above for independent Claim 1, Wilden does not teach a frame structure connected to the bassinette platform.

Applicant’s arguments 33 [A] with respect to the above claim limitation in Claim 33[A] above have been considered but are not persuasive for the following reasons. Wilden in at least [0023-0025], for example discloses wherein the frame structure/ holding structure 60 is removably connected (i.e. “can be pulled out of the thermotherapy device”) to the bassinette platform 40 such that the frame structure 60 can be alternately connected to and removed from the bassinette platform. See at least the following sections of Wilden below and also, cross-reference, detailed claim 3 interpretation, claim limitation mapping to prior art disclosed features and method steps and detailed explanations above.:
[0023] “the holding structure has two mounting boxes”; 
[0024] “the mounting boxes can be pulled out of the thermotherapy device. The entire holding structure can be pulled out of the thermotherapy device in this manner. The supporting aid is thus also pulled out of the thermotherapy device, especially from the incubator chamber, with the holding structure… It is also conceivable that one mounting box or all of the mounting boxes has/have grips, by means of which the mounting boxes and therefore the holding structure can be pulled out of the incubator chamber or the thermotherapy device”; 

[0025] “The holding structure can thus be pulled out of and pushed into the thermotherapy device rapidly and in a simple manner”.

Issues Raised and Arguments to Rejections Based On Prior Art presented on Page 7 of Applicant’s Amendment dated  07/30/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of the Dependent Claim 4[A] Claim 4 is not obvious in view of Wilden for at least the reason that Wilden does not disclose or render obvious a system wherein the frame structure further comprises a clip that secures the frame structure to the bassinette platform.

Applicant’s arguments 34 [A] above with respect to the above claim limitation in Claim 4 have been considered but are not persuasive for the following reasons. 
While, Wilden does not necessarily require or explicitly disclose the clip feature. Wilden’s disclosure, however,  makes obvious wherein the frame structure further comprises clip-like securing structures that secures the frame structure to the bassinette platform. Please note in the absence of any explicit and specific definition of the term “clip” in the instant application specification, here, the term “clip” is being interpreted as “devices for gripping or holding things together.” (clip. (n.d.) American Heritage® Dictionary of the English Language, Fifth Edition. (2011). Retrieved September 28 2020 from https://www.thefreedictionary.com/clip).  Further, examiner notes that the instant application specification is silent as to the criticality of the recited “clip” as a securing structure (see at least instant application specification para. [0024] “support members 43 may have clips, locking members, or other connectors that removably attach at connection points, or connection elements, on the bassinet platform 20.” and para. [0029] “Various attachment means may fixedly secure the frame structure 41 to the platform 20. In certain embodiments, the frame 41 and/or the bassinet platform 20 may comprise corresponding elements configured to mateably connect, such as clips, pins, and holes, hooks, locks, or other fasteners that secure the frame 41 
Wilden in at least [0011] discloses an embodiment  wherein the reclining surface is part of the bed substructure and in [0023] discloses  the holding structure has two mounting boxes  and in fig. 1, 3, [0025] discloses  mounting boxes are guided telescopically in the bed substructure and the holding structure can thus be pulled out of as in fig. 1 and pushed into the thermotherapy device as in fig. 3 rapidly and in a simple manner and that the holding structure has a sliding mechanism, so that the mounting boxes can only be moved synchronously (compare fig. 1 and fig. 3) which suggests that frame structure/holding structure 60  and bassinet platform/reclining surface comprise mateably connecting attachment means/structures for securely yet movably holding frame structure and bassinet platform together to facilitate the telescopic synchronous movement between the mounting boxes and the bed substructure so that the holding structure can be pulled out of and pushed into the thermotherapy device rapidly and in a simple manner synchronously while the frame structure and the bassinette platform still remain coupled/connected i.e. locked in a cooperative relationship. 
Here, the prior art  mateably connecting attachment means/structures for securely yet movably holding frame structure and bassinet platform together to facilitate the telescopic synchronous movement between the mounting boxes and the bed substructure so that the holding structure can be pulled out of and pushed into the thermotherapy device rapidly and in a simple manner synchronously while the frame structure and the bassinette platform still remain coupled/connected  are “clip-like” in terms of  functionality and make the subject-matter as recited when interpreted in light of the instant application specification obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  as a matter of 
Also, cross-reference, detailed claim 4 interpretation, claim limitation mapping to prior art disclosed features and method steps and detailed explanations above.
Issues Raised and Arguments to Rejections Based On Prior Art presented on Page 7 of Applicant’s Amendment dated  07/30/2021 where Applicant’s’ remarks inter alia that: 
New Dependent Claims 24 and 25[A] Wilden also does not disclose a system where at least a portion of the bassinette platform is configured to be raised with respect to the sling, as recited in claim 24.

[B] Newly presented claim 25 is novel and non-obvious in view of Wilden, alone or in combination with the remaining cited references, because none of the references disclose, a system wherein the frame structure is connected to a top surface of the bassinette platform and comprises at least one vertical support member extending upward from the bassinette platform.


Applicant’s arguments with respect to the above claim limitations in new claims 24 and 25 have been fully considered and are persuasive.   However, claim 24 is not allowable at this time due to 35 U.S.C 112 (b) issues and claim 23 is not allowable at this time due to claim objection issues. Please see the issues detailed above.

Issues Raised and Arguments to Rejections Based On Prior Art presented on Page 7 of Applicant’s Amendment dated  07/30/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102/103 Rejection of Dependent Claims 2, 7-15, and 21.
Dependent claims 2-4, 7-15, and 21-25 are also allowable as a result of their dependency from independent claim 1, as well as in view of the subject matter of each dependent claim.

Applicant’s arguments with respect to dependent claims 2, 7-15, and 21 been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 2, 7-15, and 21  define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive either.

Conclusion
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                       
/S.R/Examiner, Art Unit 3791                                                                                                                                                                                                        September 1, 2021